Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 18, 2003, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of eight years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification (see People v Bleakley, 69 NY2d 490 [1987]). The victim made a prompt and reliable identification, which was corroborated by the fact that at the time of his arrest defendant was accompanying the codefendant, who possessed some of the victim’s property.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Mazzarelli, J.E, Ellerin, Nardelli, Marlow and Catterson, JJ.